Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-13 and 15-21 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 06/24/2022.
Claims 1, 9, and 12 have been currently amended.
Claim 14 remains cancelled and not considered at this time.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to assisting a user with data entry and providing a user a suggestion based on a prediction from patient data. Claims 1-13 and 15-21 fall within the statutory category of an article of manufacture.
As per Claim 1, the claim recites an input methodology of assisted data entry into a patient encounter note including input for receiving information from and for a patient using a plurality of tiers of medical information, which, as drafted, is a step that, under its broadest reasonable interpretation, covers managing interactions between people but for the recitation of generic computer components.  That is, other than reciting “a computer readable medium,” nothing in the claim elements precludes the step from being a function which is an interaction between people. For example, assisted data entry in the context of this claim encompasses the user interacting with another person or a computer in any fashion to obtain the information which can include personal interactions between a patient and provider. The input tiers specify the information to be input into the patient encounter note and for inputting information into the treatment notes.  The claim also includes an assistance methodology which includes correlating a first healthcare provider input from the encounter note and second healthcare provider input from different patient encounter notes and analyzing data points in the encounter note which results in an input recommendation, a diagnostic question, a recommended action, a recommended treatment, and a suggested data entry for inputting an answer which covers certain methods of organizing human activity.  The interaction between a user and a computer to assist in the input of patient data falls into the grouping of certain methods of organizing human activity.  This includes correlating the first and second input data from a healthcare provider to provide recommendations for a user to select, this also includes a user interacting with a computer to determine recommendations for a patient which is a long known activity of a physician in treating a patient, which also falls into certain methods of organizing human activity. 
As per Claim 6, the claim recites assisted data entry including input for receiving information from and for a patient using a plurality of tiers of medical information.  Similarly, assisting in data entry, as drafted, under its broadest reasonable interpretation, covers a method of organizing human activity which includes the user interacting with another user or computer to input the specified medical information.  The input tiers specify the information to be input into the patient encounter note and for inputting information into the treatment notes.  The claim also includes analyzing patient data and external data which results in a patient encounter note, preventive action including a detour in course of travel, a preemptive preparedness action for the medical facility, and a preemptive preparedness suggestion which amounts to certain methods of organizing human activity because providing recommendations for a patient and suggestions for the medical facility from all of the patient data is a long known activity of a physician in treating a patient, which also falls into certain methods of organizing human activity.  
As per Claim 12, the claim recites inputting data, activating an improved diagnostics module, transmitting data points to the improved diagnostics module, assisting with entry of data points, suggesting data points for user selection to populate an interface and convey frequency of data point, analyzing data elements, providing a recommendation based on the analysis, determining similar patient profiles and which data points frequently occur together, analyzing the data points and based on the analysis determining a recommendation and whether an event may cause an adverse effect on a patient or a medical services facility, generating an action based on analysis of data, and providing the action or suggestion which also covers managing interactions between people.  Similar to that described above, assisting in data entry and suggesting selections to populate an interface during data input involve personal interactions between a plurality of people or interaction of a user with the computer.  Analyzing the data elements to enable a person to make a recommendation, determine whether an adverse effect may occur, determine an action based on information and providing all of this information to a person or patient are all functions that are routinely done by a physician in the evaluation and treatment of a patient.  This describes a relationship between a patient and a provider as a matter of business relation in the healthcare industry.  Therefore, it is directed to certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, Claim 1 recites the additional elements – non-transitory computer readable medium, input methodology, assistance methodology including a recommendation module, and a server in communication with the input methodology and input assistance methodology.  The computer readable medium, methodology, modules, and server in these steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 6 recites the additional elements – transmitting data points to a module and receiving data points associated with a patient encounter, receiving treatment notes associated with the patient encounter, and plurality of tiers for specifying patient related information.  The tiers are not associated with any structure in the specification and thus are claimed at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The additional elements of transmitting and receiving data points and treatment notes amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of receiving patient information is mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Claim 12 includes the additional elements – transmitting data points to a module and providing a user interface for receiving data points from a user and receiving data elements associated with patient data.  The user interface is claimed at a high level of generality such that it amounts to no more than mere instructions to apply the exception, similar to the claims above.  The transmitting and receiving steps, as described above relating to Claim 6, amount to insignificant extra-solution activity as necessary data gathering and outputting, as per MPEP 2106.05(g). As the additional elements do not integrate the abstract idea into a practical application, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer readable medium, input methodology, assistance methodology including modules, a server to perform the steps of the claims, a plurality of tiers comprising patient related information and a user interface for receiving data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of transmitting data points to a module and receiving data points associated with a patient encounter and receiving treatment notes associated with a patient encounter which are both elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data, which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.  Accordingly, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-5, 6-11, 13 and 15-20 add additional limitations. For example Claims 3-5 include making a recommendation, determining whether an event may cause an adverse effect on a patient, predicting an action and providing a user with an action which is similar to independent claim 12 and is a certain method of organizing human activity including managing interactions between people such as between a provider and a patient or a computer and either provider or patient, for the same reasons as Claim 12 above.  Claims 7 and 8 include compiling the input into a patient encounter note and completion of the encounter note which are also a certain methods of organizing human activity including managing personal interactions.  Compiling patient information into a single record is a long executed activity by a provider in the managing and treatment of a patient where the activity is by a single person or an interaction by a person with a computer.  Claim 9 includes elements similar to those of independent Claim 12 including transmitting data points to the improved diagnostics module and providing data on an interface responsive to receiving data. Transmitting data is mere instructions to apply the exception because general purpose computing components are used to carry out routine computer functions including transmitting data. Providing received data on a display amounts to extra-solution activity because it is mere data outputting, as per MPEP 2106.05(g).  Claim 10-11 includes analyzing the data to determine frequency and associations regarding the data.  This falls into the grouping of mental processes because it is a concept that can be performed in the human mind using observation, evaluation, judgement or opinion.  Claim 13 includes guiding a user through data input and providing a recommendation which is also an example of managing personal interactions and behaviors.  Claims 15-20 include elements which further limit or specify the steps of Claim 12 and thus are directed towards the same abstract idea.  
The dependent claims do not contain additional elements that integrate the abstract idea into a practical application.  The dependent claims recite additional elements similar to those that have been addressed in the independent claims.  For example, Claim 2 includes receiving data elements which is insignificant extra-solution activity. Claim 9 includes providing an interface which amounts to no more than mere instructions to apply the exception and transmitting and receiving data which is insignificant extra-solution activity.  As described in relation to the independent claims above, receiving data amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of transmitting and receiving patient information is mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting.  Therefore, the dependent claims are directed to an abstract idea.
The dependent claims do not include any additional elements that amount to significantly more.  As previously addressed in the independent claims, the additional elements of receiving data are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data, which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)). Thus the additional elements of the dependent claims do not provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1-13 and 15-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant’s arguments, see Pages 14-20, “Rejection of the Claims Under 35 U.S.C. §101”, filed06/24/2022 with respect to claims 1-13 and 15-21 have been fully considered but they are not persuasive.  
With regards to the rejection of claims 1-13 and 15-21 as being directed towards an abstract idea, Applicant argues the claims improve a technological process by reducing the number of steps required related to analysis of a patient encounter which integrates into a practical application. Examiner notes that these improvements are not to a technological problem or to the computer itself, but instead are improvements to the abstract idea itself and thus do not integrate into a practical application. Applicant argues the invention provides an improvement to medical documentation by improving amount of data entry. Collecting data has been shown to be mere data gathering required for the abstract idea which amounts to insignificant extra-solution activity, as per the current rejection. Applicant argues that the process of patient encounter entry and analysis is improved through automated natural flow of suggested inputs, automatically populated for selection. Examiner also notes that the use of a computer as a tool to perform the abstract idea does not integrate the abstract idea into a practical application and claiming the speed or efficiency inherent with applying the abstract idea on the computer also does not integrate the abstract idea into a practical application, as per MPEP 2106.05(f)(2). The claims provide suggestions that reduce steps for data entry similar to Intellectual Ventures I LLC v. Capital One Bank in which requiring the use of software to tailor information and provide it to a user on a generic computer was found by the courts to merely invoke computers as a tool to perform the existing process, see MPEP 2106.05(f)(2).
Applicant argues that the amendments improve the computer capabilities because the claims represent an improvement in diagnostic capabilities by reducing computational resources. Applicant explains that the computational resources are reduced by improving the accuracy and efficiency of the provider in creating a patient encounter note. The amendments do not include steps which improve the computer capability itself, but merely use the computer to follow rules of the abstract idea to result in an improved accuracy and efficiency, which as described above amounts to mere instructions to apply the exception.
Applicant also argues that another technical problem is analysis of patient data to provide actionable suggestions to a practitioner. Analyzing patient data is a recitation of the abstract idea itself and any improvement in analyzing the data to provide suggestions no matter how novel is still an improvement to the abstract idea. Applicant further argues that the claims are directed to a particular improvement to an existing technological problem by at least providing the second interface embedded in the first interface, the interfaces being automatically populated with suggestions, etc. Examiner notes that the interfaces are routine computing components being used in their ordinary capacity to display the results of the abstract idea, as per MPEP 2106.05(f) which amounts to mere instructions to apply the exception. The improvement of reducing the number of calculations based on eliminating manual searching based on the results of the abstract idea are also improvements which are based on the abstract idea being applied to a general purpose computer, mere instructions to apply the exception. For all of the above improvements, the use of a computer or computer components to increase the speed and efficiency of the abstract idea itself amounts to mere instructions to apply the exception and does not integrate the abstract idea into a practical application or provide significantly more (MPEP 2106.05(f)). Applicant argues that the proposed amendments provide a technical solution resulting in an improved process for a provider patient encounter entry and analysis through automated suggested inputs. As described above, automating the data entry of a patient encounter is directed to an abstract idea as the use of computer components to apply the abstract idea amounts to mere instructions to apply the exception.
In response to the Applicant’s arguments regarding preemption, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more...the latter pose no comparable risk of pre-emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. This principle is illustrated, e.g., by Example 8 (AI-8: distribution of products over the Internet). Thus, even if the Applicant is not attempting to preempt the breadth of the abstract idea, this is a moot factor in determining subject matter eligibility under the two-step Subject Matter Eligibility Test. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 728 F.3d at 1345 (discussing “And that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract’).
Applicant’s arguments, see Page 20-21, “Rejection of the Claims Under 35 U.S.C. §103”, filed 06/24/2022 with respect to claims 1-3 have been fully considered and they are persuasive.  Therefore, the rejection of 03/25/2022 has been withdrawn.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenfeld et al. (US 2004/0111296 A1) teaches a system for physician note creation and management using assisted physician data entry.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626